Citation Nr: 0031908	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  96-19 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include a cervical disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel





INTRODUCTION

The veteran had active military service from May 1973 to 
November 1973.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

The case was previously before the Board in February 1998, 
and was remanded to the RO for additional evidentiary 
development.  The case is now returned to the Board.

We note that preliminary review of the evidentiary record 
reflects the veteran was given notification of certification 
of his appeal to the Board on October 27, 2000.  Additional 
evidence was subsequently received by the Board, in the form 
of a letter from the veteran and a number of attachments, 
received on November 14, 2000.  This additional evidence was 
received within 90 days of certification, without a waiver of 
the veteran's right to have that evidence initially 
considered by the RO.  Any pertinent evidence submitted 
within 90 days of certification by the veteran or 
representative which is accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the veteran.  38 C.F.R. § 20.1304(c) 
(2000).  However, as discussed below, the Board believes this 
case must be remanded for other reasons, and it is 
appropriate to simultaneously direct the RO to also consider 
all additional evidence received by the Board since this 
appeal was certified.


REMAND

As noted in the Introduction, immediately above, this matter 
was previously before the Board in February 1998.  At that 
time, the Board noted that service medical records indicated 
the veteran was treated in September 1973 for a head injury.  
The clinical record indicates that, while playing football, 
the veteran hit his head on another player's knee, causing a 
1/4 to 3/8-inch-deep, by 1-1/4-inch-long, laceration at 
approximately a 45 degree angle, beginning medially above the 
left eye brow.  Motor functions were within normal limits, 
but the veteran was complaining of a dull headache.  Sutures 
were performed, and the veteran was treated for his headache.  
On separation examination in November 1973, the veteran 
reported a lump on his skull that had grown in the past year.  
The examination noted a bone spur on the posterior of the 
skull, but X-ray study indicated a normal skull.

Postservice medical records included a May 1995 Magnetic 
Resonance Imaging report which diagnosed small right neural 
foraminal disc protrusions at C4-5 and C5-6, markedly 
narrowing the right neural foramina at those levels; and bony 
spurs at the bilateral C5-6 neural foramina, mildly narrowing 
the left C5-6 neural foramina.

The veteran has also submitted VA outpatient clinic records, 
revealing treatment for his cervical complaints beginning in 
1995.  Amongst these was a December 1995 report which stated 
that the X-ray appearance of his cervical problems appeared 
to be chronic.  By history, it was noted to date back to a 
1973 injury on shipboard.  The physician stated that the 
veteran's symptoms and X-ray study were compatible with that 
history.

As part of the February 1998 remand, the Board instructed the 
RO to obtain all available VA medical records, private 
medical records, and records of any disability determination 
by the Social Security Administration (SSA).  The RO did 
subsequently comply with those requests for development.

A copy of a VA outpatient treatment records from October 1995 
was obtained.  It was revealed that there were no further VA 
outpatient treatment records or other VA medical records 
pertaining to the veteran.  The only private medical records 
obtained were of chiropractic treatment by a Dr. Blassingale, 
dated in July 1995.

Also received was a copy of a February 1998 Social Security 
Administration determination that the veteran was not 
eligible for SSA disability benefits.  That decision 
contained a history indicating that the veteran had been 
employed in a number of manual labor construction jobs since 
the 1970s, including as recently as 1995.  It was also noted 
that the veteran was incarcerated from 1979 to 1990, 1991 to 
1994, and 1995 to present.  Due to his incarceration, he had 
not worked since 1995, nor had he received any outside 
medical treatment.  It was reported that the veteran 
underwent an orthopedic examination in September 1997, while 
in prison, and the examiner described the veteran as somewhat 
uncooperative.  An old cervical spine injury with subsequent 
degenerative changes was noted.

In this regard, the Board notes that, while the decision by 
the SSA Administrative Law Judge is of record, the medical 
evidence to which that decision refers is not of record.  The 
RO did attempt to obtain these records by contacting the 
Social Security Administration but these attempts were 
unsuccessful.  Nonetheless, the Board finds that further 
effort should be made to obtain all medical records referred 
to within the SSA determination.

The Board also notes that we previously instructed, in the 
February 1998 remand, that, given the veteran's service 
medical records corroborating his history of an inservice 
head injury, and given his current diagnosis of a cervical 
disorder, it was appropriate that he be scheduled for a VA 
examination to address the current nature of his disorder 
and, if possible, to express an opinion as to the etiology of 
any diagnosed disorder.  The Board notes that the RO did 
attempt to coordinate such an examination, but, due to 
difficulties in coordinating such an examination while the 
veteran was incarcerated, no such examination was conducted.  
However, the veteran has repeatedly requested such an 
examination, and has indicated that he would cooperate with 
such an examination if scheduled.  Moreover, the veteran's 
representative has requested another remand to coordinate 
such an examination.  The Board is in agreement that this 
matter must be remanded in order to conduct an examination of 
the veteran which addresses the etiological relationship, if 
any, between his injury in service and his current cervical 
disorder.

In Wood v. Derwinski, 1 Vet.App. 190 (1991), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the question as to the application of the duty to assist 
incarcerated veterans.  In so doing, the Court cautioned 
"those who adjudicate claims of incarcerated veterans to be 
certain that they tailor their assistance to the peculiar 
circumstances of confinement."  Wood, at 193.  Such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  See also Bolton v. Brown, 8 
Vet.App. 185 (1995).

While the Board acknowledges that it may be impossible for 
the veteran to go to the VA Medical Center for an 
examination, other alternatives are available.  Specifically, 
the RO should either arrange for a fee basis examination of 
the veteran, or arrange for a physician at the correctional 
institution currently holding the veteran in South Carolina 
to conduct an examination of the veteran at the prison.  All 
such arrangements should be made in coordination with the 
warden or other appropriate prison official.  The RO should 
document all efforts to have the examination conducted.

We wish to emphasize that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Dusek v. Derwinski, 2 Vet.App. 519, 522 (1992) 
(quoting Wood, supra).  Serious consequences as to the 
outcome of his claim can result from an individual's failure 
to appear for a scheduled examination.  See, e.g., 38 C.F.R. 
§ 3.655.  Accordingly, the veteran is cautioned that his 
cooperation with any examination arrangements made by the RO 
is important.

The Court has determined that a remand by the Board confers 
on the veteran, as a matter of law, the right to compliance 
with the remand orders, and imposes upon the Secretary of 
Veterans Affairs a concomitant duty to ensure compliance with 
the terms of the remand.  The Court has held that "where, as 
here, the remand orders of the Board . . . are not complied 
with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet.App. 268, 271 (1998).  
As the prior remand has not been fully implemented in this 
case, we are constrained to again remand the matter.

Accordingly, further appellate consideration will be 
deferred, and the case is REMANDED to the RO for the 
following action:


1.  The RO should contact the Social 
Security Administration and request 
copies of any and all medical records 
used in making the February 1998 
determination that the veteran was not 
eligible for disability benefits payable 
by that agency.

2.  The RO should either arrange for a 
fee basis examination of the veteran, or 
arrange for a physician at the 
confinement facility to conduct an 
examination of the veteran at the prison.  
All such arrangements should be made in 
coordination with the confinement 
facility, through the warden or other 
appropriate prison official.  The RO 
should document all efforts to have the 
examination conducted.

3.  The examiner should be requested to 
schedule the veteran for examination, in 
order to ascertain the nature and extent 
of any head or cervical disability which 
may be present.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  In addition, the examiner should 
express an opinion, if possible, 
regarding the etiology of any diagnosed 
head or cervical disorder, to include 
whether it is, as likely as not, 
etiologically related to the veteran's 
service.  If it is not feasible to render 
any such opinion, this should be 
specified for the record.  The claims 
folder (or, if records-security concerns 
preclude this, copies of pertinent 
excerpts of the claims folder) and a copy 
of this Remand should be made available 
and reviewed by the examiner prior to the 
examination.



4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if all requested medical records have not 
been obtained, or each requested 
examination does not include all opinions 
requested, appropriate corrective action 
is to be implemented.

5.  Thereafter, the RO should undertake 
any further warranted development and 
should review the complete record of 
evidence and argument received since the 
prior supplemental statement of the case.  
The RO should then review the issue of 
entitlement to service connection for 
residuals of a head injury, to include a 
cervical disorder.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish him, and his 
representative, with a statement of the 
case, which should contain all relevant 
laws and regulations, in accordance with 
38 U.S.C.A. § 7105; 38 C.F.R. § 19.29.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.  By this REMAND the Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  The purpose of this REMAND is to 
further develop the record and ensure due process of law.  No 
action is required by the veteran until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).

- 8 -


